DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “intravascular imaging device configured for generating”, “processing device…configured for analyzing”, “storage device…configured for storing”, and “communication device…configured for receiving” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0157802).
Regarding claim 1, Anderson et al. discloses a system for facilitating diagnosing of a vasculature disorder using intravascular imaging, the system comprising: 
an intravascular imaging device (“Referring now to FIG. 4, shown therein is a system 150 according to an embodiment of the present disclosure. In that regard, FIG. 4 is a diagrammatic, schematic view of the system 150. As shown, the system 150 includes an instrument 152. In that regard, in some instances instrument 152 is suitable for use as at least one of instruments 130 and 132 discussed above” at paragraph 0042, line 1) configured for generating at least one intravascular image associated with a patient (“Instrument 130 is configured to obtain diagnostic information about the vessel 100. In that regard, the instrument 130 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity), images (including images obtained using ultrasound (e.g., IVUS), OCT, and/or other imaging techniques), temperature, and/or combinations thereof” at paragraph 0034, line 1); 
a processing device communicatively coupled with the intravascular imaging device (“the computing device 172 includes a processor” at paragraph 0043, line 6), wherein the processing device is configured for: 
analyzing the at least one intravascular image (“For example, IVUS data may be collected and processed to identify calcium deposits or plaques” at paragraph 0065, line 14; “Embodiments of the present disclosure are suitable for use in a wide variety of vascular applications, including without limitation coronary, peripheral (including but not limited to lower limb, carotid, and neurovascular), renal, and/or venous” at paragraph 0030, line 6);
determining at least one vein diagnosis based on the analyzing (“The imaging data may include an indication of whether an imaged surface is tissue, plaque, or a calcium deposit” at paragraph 0066, line 4; “Using IVUS data or other suitable data, the system 150 may perform image-processing and image-recognition to classify lesions occurring in each of the segments of interests. The segments may be labeled with the conventional names for each of the segments. Information regarding the segments, including classifications and associated severities, may be provided to a risk calculator” at paragraph 0066, second to last sentence); 
a display device communicatively coupled with the intravascular imaging device, wherein the display device is configured for displaying the at least one vein diagnosis (“FIG. 8A includes visualizations for providing diagnostic information collected by one or more instruments at a corresponding location of the vessel on the display. In that regard, value indicators 804 can be disposed adjacent to markers 802 to indicate the location within the patient's vasculature to which the measurement corresponds. In other embodiments, value indicators 804 are displayed further away from markers 802, but an additional visual element (e.g., an arrow, a straight line, a curved line, marker 802 and value indicator 804 are the same or similar colors, etc.) is provided to indicate the location of the measurement” at paragraph 0075, line 1; “The user interface 800A may further include a disease quantification score window 870 that communicates the patient's disease quantification score to the clinician. Additionally, a functional disease quantification score is also presented in a functional disease quantification score window 87” at paragraph 0079, line 1); 
a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing information associated with the at least one vein diagnosis in a database (“During subsequent procedures, the clinician may navigate the instruments 130 and/or 132 through the patient's vasculature, collecting physiologic measurements therein. The physiologic measurements may be stored in a memory of the computing device 172 and also displayed on the display 182. The image-based physiologic measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion” at paragraph 0051, line 16).
Anderson et al. does not explicitly disclose that the information is the at least one vein diagnosis and the at least one intravascular image associated with the at least one vein diagnosis.
However, as Anderson et al. discloses connection to an electronic health record storage system in paragraph 0087, it is therefore clear that the patient’s health record is accessible and able to receive relevant diagnostic information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the image data and the diagnosis data together in the patient health record to ensure that the patient history is complete and able to be referred to for future reference.
Regarding claim 2, Anderson et al. discloses a system further comprising a communication device communicatively coupled with the processing device (“Additionally, the risk calculator may receive patient history information as an input” at paragraph 0090, last sentence; implied that there is a communication to take the patient history for subsequent processing), wherein the communication device is configured for receiving patient metric data associated with the patient from at least one external device, wherein the processing device is configured for analyzing the patient metric data, wherein determining of the at least one vein diagnosis is further based on the analyzing of the patient metric data (“The risk calculator may output a quantity that is an objective measure of the risk associated with the patient's condition based upon the provided imaging data, non-invasive physiologic measurements, and patient history” at paragraph 0077, last sentence).
Regarding claim 3, Anderson et al. discloses a system wherein the at least one vein diagnosis is associated with at least one vasculature disorder, wherein the at least one vasculature disorder is associated with at least one of a blockage, a compression, a lesion and a thrombosis of at least one vein (“Referring now to FIG. 7, shown therein is a plurality of bifurcation lesions that may be detected and classified using imaging data, such as may be provided by IVUS inspection. The imaging data may include an indication of whether an imaged surface is tissue, plaque, or a calcium deposit. The bifurcation 700 includes a main vessel 702 and a side vessel 704, and includes a stenosis 706” at paragraph 0066, line 1; see also paragraph 0077).
Regarding claim 4, Anderson et al. discloses a system wherein the processing device further configured for: 
identifying at least one vein associated with at least one vasculature disorder based on the analyzing (“For example, IVUS data may be collected and processed to identify calcium deposits or plaques. Like pressure and/or flow data, this other information may be co-registered with the angiogram data such that the location of the calcium deposits may be depicted in connection with a model of the patient's vasculature in the display 182” at paragraph 0065, second to last sentence); 
detecting a lumen border associated with the at least one vein (as shown in figure 8A, the borders of the vasculature is clearly indicated); 
generating at least one 3D vein model corresponding to the at least one vein based on the detecting (“Referring now to FIG. 8A, shown therein is an annotated depiction of stylized images of a vessel according to embodiments of the present disclosure. The stylized user interface 800A of FIG. 8A may be presented to a clinician in a display, as a window 801, and incorporates angiogram data with an overlay of co-registered physiologic measurements as described herein. As described herein, the physiologic measurements collected using pressure sensors or other sensors may be co-registered with the angiogram data or, in some embodiments, with a two-dimensional or three-dimensional model prepared therefrom” at paragraph 0068, line 1), wherein the at least one 3D vein model is associated with a cross-sectional area and a measure of fluid flow (“At the narrowest point between the upper and lower portions 116, 118 the lumen 106 has a height 120, which is representative of a reduced size or cross-sectional area relative to the diameters 110 and 112 proximal and distal of the stenosis 108” at paragraph 0032, line 14; “Flow-related values can include coronary flow reserve or CFR (e.g., maximum increase in blood flow through the coronary arteries above the normal resting volume), basal stenosis resistance index (BSR), etc” at paragraph 0049, last sentence), wherein the determining of the at least one vein diagnosis is based on the at least one 3D vein model (“For example, when the physiologic measurements indicate that a lesion automatically detected from the angiogram data causes an insignificant pressure drop within the vasculature, a factor may be added to the inputs to the risk calculator to more appropriately weigh the corresponding lesion. For example, as shown in the window 801, pressure drops are observed between point A and point B, between points C and D, and between points D and E. Each of these pressure drops may be associated with a specific lesion that may be identified from visual data, such as externally obtained angiogram data and/or internally obtained IVUS data” at paragraph 0079, line 12).
Regarding claim 5, Anderson et al. discloses a system wherein the processing device is further configured for generating at least one intervention indication based on the at least one vein diagnosis, wherein the display device is configured for displaying the at least one intervention indication (“As shown in FIG. 8A, an intervention recommendation window 874 is included. The intervention recommendation window 874 may provide a visual recommendation of either CABG or PCI depending on the data. One or more images of a vessel, the visualizations in those images, and/or the measured physiological values can be used to evaluate whether to perform a first surgical procedure or a second surgical procedure. For example, the first surgical procedure can be a CABG and the second surgical procedure can be PCI” at paragraph 0081).
Regarding claim 6, Anderson et al. discloses a system wherein the at least one intervention indication is associated with an improvement of fluid flow in at least one vein, wherein the improvement of fluid flow in the at least one vein relates to recovering of the at least one vein from at least one vasculature disorder (“As shown in FIG. 8A, an intervention recommendation window 874 is included. The intervention recommendation window 874 may provide a visual recommendation of either CABG or PCI depending on the data. One or more images of a vessel, the visualizations in those images, and/or the measured physiological values can be used to evaluate whether to perform a first surgical procedure or a second surgical procedure. For example, the first surgical procedure can be a CABG and the second surgical procedure can be PCI” at paragraph 0081).
Regarding claim 7, Anderson et al. discloses a system wherein the at least one intervention indication comprises a plurality of options, wherein each option of the plurality of options corresponds to a treatment approach for the patient (“As shown in FIG. 8A, an intervention recommendation window 874 is included. The intervention recommendation window 874 may provide a visual recommendation of either CABG or PCI depending on the data. One or more images of a vessel, the visualizations in those images, and/or the measured physiological values can be used to evaluate whether to perform a first surgical procedure or a second surgical procedure. For example, the first surgical procedure can be a CABG and the second surgical procedure can be PCI” at paragraph 0081).
Regarding claim 8, Anderson et al. discloses a system further comprising at least one biological sensor communicatively coupled with the processing device, wherein the at least one biological sensor is configured for generating at least one patient data associated with the patient, wherein the processing device is configured for analyzing the at least one patient data, wherein the determining of the at least one vein diagnosis is further based on the analyzing of the at least one patient data (“The instrument 130 includes at least one element configured to monitor pressure within the vessel 100. The pressure monitoring element can take the form a piezo-resistive pressure sensor, a piezo-electric pressure sensor, a capacitive pressure sensor, an electromagnetic pressure sensor, a fluid column (the fluid column being in communication with a fluid column sensor that is separate from the instrument and/or positioned at a portion of the instrument proximal of the fluid column), an optical pressure sensor, and/or combinations thereof” at paragraph 0035, line 1).
Regarding claim 9, Anderson et al. discloses a system wherein the processing device is further configured for identifying at least one vasculature disorder based on the least one intravascular image, wherein the storage device is further configured for retrieving at least one historical patient data based on the identifying, wherein the processing device is configured for analyzing the at least one historical patient data, wherein the determining of the at least one vein diagnosis is further based on the analyzing of the at least one historical patient data (“Referring now to FIG. 8A, shown therein is an annotated depiction of stylized images of a vessel according to embodiments of the present disclosure. The stylized user interface 800A of FIG. 8A may be presented to a clinician in a display, as a window 801, and incorporates angiogram data with an overlay of co-registered physiologic measurements as described herein. As described herein, the physiologic measurements collected using pressure sensors or other sensors may be co-registered with the angiogram data or, in some embodiments, with a two-dimensional or three-dimensional model prepared therefrom” at paragraph 0068, line 1; “At step 902, the method 900 includes obtaining image data from an image of a vessel system. This may be done by contacting networked storage such as an electronic health record storage system to obtain data such as angiogram data” at paragraph 0087, line 8).
Regarding claim 11, Anderson et al. discloses a method for facilitating diagnosing of a vasculature disorder using intravascular imaging, the method comprising: 
generating, using, an intravascular imaging device (“Referring now to FIG. 4, shown therein is a system 150 according to an embodiment of the present disclosure. In that regard, FIG. 4 is a diagrammatic, schematic view of the system 150. As shown, the system 150 includes an instrument 152. In that regard, in some instances instrument 152 is suitable for use as at least one of instruments 130 and 132 discussed above” at paragraph 0042, line 1) at least one intravascular image associated with a patient (“Instrument 130 is configured to obtain diagnostic information about the vessel 100. In that regard, the instrument 130 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity), images (including images obtained using ultrasound (e.g., IVUS), OCT, and/or other imaging techniques), temperature, and/or combinations thereof” at paragraph 0034, line 1); 
analyzing, using a processing device, the at least one intravascular image (“For example, IVUS data may be collected and processed to identify calcium deposits or plaques” at paragraph 0065, line 14; “Embodiments of the present disclosure are suitable for use in a wide variety of vascular applications, including without limitation coronary, peripheral (including but not limited to lower limb, carotid, and neurovascular), renal, and/or venous” at paragraph 0030, line 6);
determining, using the processing device, at least one vein diagnosis based on the analyzing (“The imaging data may include an indication of whether an imaged surface is tissue, plaque, or a calcium deposit” at paragraph 0066, line 4; “Using IVUS data or other suitable data, the system 150 may perform image-processing and image-recognition to classify lesions occurring in each of the segments of interests. The segments may be labeled with the conventional names for each of the segments. Information regarding the segments, including classifications and associated severities, may be provided to a risk calculator” at paragraph 0066, second to last sentence); 
displaying, using a display device, the at least one vein diagnosis (“FIG. 8A includes visualizations for providing diagnostic information collected by one or more instruments at a corresponding location of the vessel on the display. In that regard, value indicators 804 can be disposed adjacent to markers 802 to indicate the location within the patient's vasculature to which the measurement corresponds. In other embodiments, value indicators 804 are displayed further away from markers 802, but an additional visual element (e.g., an arrow, a straight line, a curved line, marker 802 and value indicator 804 are the same or similar colors, etc.) is provided to indicate the location of the measurement” at paragraph 0075, line 1; “The user interface 800A may further include a disease quantification score window 870 that communicates the patient's disease quantification score to the clinician. Additionally, a functional disease quantification score is also presented in a functional disease quantification score window 87” at paragraph 0079, line 1); 
storing, using a storage device, information associated with the at least one vein diagnosis in a database (“During subsequent procedures, the clinician may navigate the instruments 130 and/or 132 through the patient's vasculature, collecting physiologic measurements therein. The physiologic measurements may be stored in a memory of the computing device 172 and also displayed on the display 182. The image-based physiologic measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion” at paragraph 0051, line 16).
Anderson et al. does not explicitly disclose that the information is the at least one vein diagnosis and the at least one intravascular image associated with the at least one vein diagnosis.
However, as Anderson et al. discloses connection to an electronic health record storage system in paragraph 0087, it is therefore clear that the patient’s health record is accessible and able to receive relevant diagnostic information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the image data and the diagnosis data together in the patient health record to ensure that the patient history is complete and able to be referred to for future reference.
Regarding claim 12, Anderson et al. discloses a method further comprising 
receiving, using a communication device, (“Additionally, the risk calculator may receive patient history information as an input” at paragraph 0090, last sentence; implied that there is a communication to take the patient history for subsequent processing), patient metric data associated with the patient from at least one external device, and analyzing, using the processing device, the patient metric data, wherein determining of the at least one vein diagnosis is further based on the analyzing of the patient metric data (“The risk calculator may output a quantity that is an objective measure of the risk associated with the patient's condition based upon the provided imaging data, non-invasive physiologic measurements, and patient history” at paragraph 0077, last sentence).
Regarding claim 13, Anderson et al. discloses a method wherein the at least one vein diagnosis is associated with at least one vasculature disorder, wherein the at least one vasculature disorder is associated with at least one of a blockage, a compression, a lesion and a thrombosis of at least one vein (“Referring now to FIG. 7, shown therein is a plurality of bifurcation lesions that may be detected and classified using imaging data, such as may be provided by IVUS inspection. The imaging data may include an indication of whether an imaged surface is tissue, plaque, or a calcium deposit. The bifurcation 700 includes a main vessel 702 and a side vessel 704, and includes a stenosis 706” at paragraph 0066, line 1; see also paragraph 0077).
Regarding claim 14, Anderson et al. discloses a method further comprising: 
identifying, using the processing device, at least one vein associated with at least one vasculature disorder based on the analyzing (“For example, IVUS data may be collected and processed to identify calcium deposits or plaques. Like pressure and/or flow data, this other information may be co-registered with the angiogram data such that the location of the calcium deposits may be depicted in connection with a model of the patient's vasculature in the display 182” at paragraph 0065, second to last sentence); 
detecting, using the processing device, a lumen border associated with the at least one vein (as shown in figure 8A, the borders of the vasculature is clearly indicated); 
generating, using the processing device, at least one 3D vein model corresponding to the at least one vein based on the detecting (“Referring now to FIG. 8A, shown therein is an annotated depiction of stylized images of a vessel according to embodiments of the present disclosure. The stylized user interface 800A of FIG. 8A may be presented to a clinician in a display, as a window 801, and incorporates angiogram data with an overlay of co-registered physiologic measurements as described herein. As described herein, the physiologic measurements collected using pressure sensors or other sensors may be co-registered with the angiogram data or, in some embodiments, with a two-dimensional or three-dimensional model prepared therefrom” at paragraph 0068, line 1), wherein the at least one 3D vein model is associated with a cross-sectional area and a measure of fluid flow (“At the narrowest point between the upper and lower portions 116, 118 the lumen 106 has a height 120, which is representative of a reduced size or cross-sectional area relative to the diameters 110 and 112 proximal and distal of the stenosis 108” at paragraph 0032, line 14; “Flow-related values can include coronary flow reserve or CFR (e.g., maximum increase in blood flow through the coronary arteries above the normal resting volume), basal stenosis resistance index (BSR), etc” at paragraph 0049, last sentence), wherein the determining of the at least one vein diagnosis is based on the at least one 3D vein model (“For example, when the physiologic measurements indicate that a lesion automatically detected from the angiogram data causes an insignificant pressure drop within the vasculature, a factor may be added to the inputs to the risk calculator to more appropriately weigh the corresponding lesion. For example, as shown in the window 801, pressure drops are observed between point A and point B, between points C and D, and between points D and E. Each of these pressure drops may be associated with a specific lesion that may be identified from visual data, such as externally obtained angiogram data and/or internally obtained IVUS data” at paragraph 0079, line 12).
Regarding claim 15, Anderson et al. discloses a method further comprising:
generating, using the processing device, at least one intervention indication based on the at least one vein diagnosis, and displaying, using the display device, the at least one intervention indication (“As shown in FIG. 8A, an intervention recommendation window 874 is included. The intervention recommendation window 874 may provide a visual recommendation of either CABG or PCI depending on the data. One or more images of a vessel, the visualizations in those images, and/or the measured physiological values can be used to evaluate whether to perform a first surgical procedure or a second surgical procedure. For example, the first surgical procedure can be a CABG and the second surgical procedure can be PCI” at paragraph 0081).
Regarding claim 16, Anderson et al. discloses a method wherein the at least one intervention indication is associated with an improvement of fluid flow in at least one vein, wherein the improvement of fluid flow in the at least one vein relates to recovering of the at least one vein from at least one vasculature disorder (“As shown in FIG. 8A, an intervention recommendation window 874 is included. The intervention recommendation window 874 may provide a visual recommendation of either CABG or PCI depending on the data. One or more images of a vessel, the visualizations in those images, and/or the measured physiological values can be used to evaluate whether to perform a first surgical procedure or a second surgical procedure. For example, the first surgical procedure can be a CABG and the second surgical procedure can be PCI” at paragraph 0081).
Regarding claim 17, Anderson et al. discloses a method wherein the at least one intervention indication comprises a plurality of options, wherein each option of the plurality of options corresponds to a treatment approach for the patient (“As shown in FIG. 8A, an intervention recommendation window 874 is included. The intervention recommendation window 874 may provide a visual recommendation of either CABG or PCI depending on the data. One or more images of a vessel, the visualizations in those images, and/or the measured physiological values can be used to evaluate whether to perform a first surgical procedure or a second surgical procedure. For example, the first surgical procedure can be a CABG and the second surgical procedure can be PCI” at paragraph 0081).
Regarding claim 18, Anderson et al. discloses a system further comprising:
receiving, using a communication device, at least one patient data associated with the patient from at least one biological sensor, wherein the at least one biological sensor is configured to generate the at least one patient data, and analyzing, using the processing device, the at least one patient data, wherein the determining of the at least one vein diagnosis is further based on the analyzing of the at least one patient data (“The instrument 130 includes at least one element configured to monitor pressure within the vessel 100. The pressure monitoring element can take the form a piezo-resistive pressure sensor, a piezo-electric pressure sensor, a capacitive pressure sensor, an electromagnetic pressure sensor, a fluid column (the fluid column being in communication with a fluid column sensor that is separate from the instrument and/or positioned at a portion of the instrument proximal of the fluid column), an optical pressure sensor, and/or combinations thereof” at paragraph 0035, line 1).
Regarding claim 19, Anderson et al. discloses a method further comprising:
identifying, using the processing device, at least one vasculature disorder based on the least one intravascular image, retrieving, using the storage device, at least one historical patient data based on the identifying, and analyzing, using the processing device, the at least one historical patient data, wherein the determining of the at least one vein diagnosis is further based on the analyzing of the at least one historical patient data (“Referring now to FIG. 8A, shown therein is an annotated depiction of stylized images of a vessel according to embodiments of the present disclosure. The stylized user interface 800A of FIG. 8A may be presented to a clinician in a display, as a window 801, and incorporates angiogram data with an overlay of co-registered physiologic measurements as described herein. As described herein, the physiologic measurements collected using pressure sensors or other sensors may be co-registered with the angiogram data or, in some embodiments, with a two-dimensional or three-dimensional model prepared therefrom” at paragraph 0068, line 1; “At step 902, the method 900 includes obtaining image data from an image of a vessel system. This may be done by contacting networked storage such as an electronic health record storage system to obtain data such as angiogram data” at paragraph 0087, line 8).

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson et al. and Walker et al. (US 2020/0395126).
Regarding claim 10, Anderson et al. discloses the elements of claim 1 as described above.
Anderson et al. does not explicitly disclose at least one therapy device communicatively coupled with the intravascular imaging device, wherein the at least one therapy device is configured to provide at least one therapy to the patient based on the at least one vein diagnosis.
Walker et al. teaches a system in the same field of endeavor of vessel intervention, comprising at least one therapy device communicatively coupled with the intravascular imaging device, wherein the at least one therapy device is configured to provide at least one therapy to the patient (“In the case of a robot 70 performing an intervention under instruction from a control system embodying the invention, the robot can follow the instructions or recommendations, and, for example, deploy the stent or reposition the catheter in response to changed sensed data from the patient—for example, the waveform from the patient may have become damped” at paragraph 0103, line 1) based on the at least one vein diagnosis (“The system can suggest one or more potential interventions which may have an effect on the outcomes. The system identifies particular interventions which are likely to be beneficial and/or identifies particular interventions which are not likely to be beneficial. The system can associate probabilities (or risk levels) with respective interventions. The system can also include intervention parameters or further instructions into the output of the predictive model. For example, if a likely beneficial intervention is the insertion of a stent, then the predictive model can suggest an optimal location in the cardiac space for a stent, the type of stent and the dimensions of the stent and an optimal path to deploy the stent” at paragraph 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a therapy device as taught by Walker et al. in conjunction with the system of Anderson et al. so that the patient may be treated immediately following the determined intervention recommendations, such that treatment is not delayed.
Regarding claim 20, Anderson et al. discloses the elements of claim 11 as described above.
Anderson et al. does not explicitly disclose transmitting, using a communication device, the at least one vein diagnosis to at least one therapy device communicatively coupled with the intravascular imaging device, wherein the at least one therapy device is configured to provide at least one therapy to the patient based on the at least one vein diagnosis.
Walker et al. teaches a method in the same field of endeavor of vessel intervention, comprising transmitting, using a communication device, the at least one vein diagnosis to at least one therapy device communicatively coupled with the intravascular imaging device, wherein the at least one therapy device is configured to provide at least one therapy to the patient (“In the case of a robot 70 performing an intervention under instruction from a control system embodying the invention, the robot can follow the instructions or recommendations, and, for example, deploy the stent or reposition the catheter in response to changed sensed data from the patient—for example, the waveform from the patient may have become damped” at paragraph 0103, line 1) based on the at least one vein diagnosis (“The system can suggest one or more potential interventions which may have an effect on the outcomes. The system identifies particular interventions which are likely to be beneficial and/or identifies particular interventions which are not likely to be beneficial. The system can associate probabilities (or risk levels) with respective interventions. The system can also include intervention parameters or further instructions into the output of the predictive model. For example, if a likely beneficial intervention is the insertion of a stent, then the predictive model can suggest an optimal location in the cardiac space for a stent, the type of stent and the dimensions of the stent and an optimal path to deploy the stent” at paragraph 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a therapy device as taught by Walker et al. in conjunction with the system of Anderson et al. so that the patient may be treated immediately following the determined intervention recommendations, such that treatment is not delayed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662